Filing Date: 07/15/2020
Claimed Priority Date: 02/27/2020 (PRO 62/982,700)
Applicants: Chu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/23/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/23/2021, responding to the Office action mailed on 08/23/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2-3 and 15, and added new claims 23-25. Accordingly, pending in this application are claims 1, 4-14, 16-18, and 21-25.
 
Response to Amendment

Applicant’s amendments to the Drawings, Specification, and Claims have overcome the respective objections to Drawings, Specification, and Claims previously set forth in the Non-Final Office action mailed on 08/23/2021. Accordingly, all prior objections are 
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, previously set forth in the same office action. Accordingly, all prior claim rejections are hereby also withdrawn, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US2019/0131414).







Regarding Claim 11, Cheng (see, e.g., Figs. 6A-D or 7A-D, and Par. [0039]-[0042]) shows all aspects of the instant invention, including a transistor device, comprising:
- a device region (e.g., device region 112) disposed in a semiconductor substrate (e.g., semiconductor substrate 106) and surrounded by an isolation structure (e.g., isolation structure 108)
e.g., plate dielectric layer 102) separating a gate electrode (e.g., plate 602/702) from the device region, wherein the gate structure comprises a pair of recess regions (e.g., lateral gate openings 606) that respectively overly an interface region of the isolation structure and the device region (e.g., exposed isolation corners 106c), wherein the gate electrode forms an 'H' shape when viewed on a face of the gate structure (see, e.g., Figs. 6A or 7A)
- a sidewall spacer (e.g., spacer 202) outlininq the 'H' shape, extending from the isolation structure up to a top surface that is flush with a top surface of the gate structure (see, e.g., Figs. 6B,D or 7B,D)
- a pair of source/drain regions (e.g., source and drain regions 114) disposed in the device region on opposite sides of the gate structure and laterally spaced apart by a channel region, wherein the channel region (e.g., selectively-conductive channel 116) has a channel length extending along a first direction from one of the source/drain regions to the other one of the source/drain regions, wherein the channel region has a channel width extending along a second direction perpendicular to the first direction from one of the recess regions to the other one of the recess regions.
Regarding Claim 16, Cheng (see, e.g., Figs. 6A or 7A) shows that the pair of recess regions (e.g., 606) respectively has a rectangular shape.
Regarding Claim 17, Cheng (see, e.g., Figs. 6A or 7A and Par. [0040]) shows that the gate structure comprises a pair of peripheral gate segments (e.g., peripheral 117p) on opposite sides of the recess regions (e.g., 606), and wherein the pair of peripheral gate segments extends laterally in parallel in the first direction.
Regarding Claim 18, Cheng (see, e.g., Figs. 6A or 7A) that the device region (e.g., 112) has a device width in the second direction that is greater than the channel width (e.g., distance between openings 606).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US2019/0131414) in view of Dong et al. (US2010/0320529).

Regarding Claim 23, while Cheng discloses gate openings 606 having a termination overlapping device region 112, wherein said termination is substantially rectangular in shape, he is silent about the termination having a curvature. Therefore, Cheng does not explicitly show that the pair of recess regions respectively have a 'U' shape.
Initially, and with respect to the particular recess regions shape claimed in the instant application, it is noted that the specification fails to provide teachings about the criticality of having recess regions having a 'U' shape. Therefore, absent any criticality, this limitation, is only considered to be an obvious modification of the shape of the pair of recess regions disclosed by Cheng as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Additionally, Dong (see, e.g., Figs. 3-4 and 5-11), in the same field of endeavor, teaches having an opening 302 in gate electrode 106, wherein the portion of the gate opening overlapping the device region can be chosen to have a rectangular shape (e.g., Figs. 7-9), trapezoidal shape (e.g., Fig. 11), or semi-circular shape (e.g.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the pair of recess regions respectively having a 'U' shape in the structure of Cheng, because it is known in the semiconductor art that a gate opening overlapping a device region can have either a rectangular shape or a semi-circular/curved shape, as suggested by Dong, and selecting among them would have been obvious to the skilled artisan. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter


















Claims 1, 4-10, 21-22, and 24-25 are allowable.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 11/23/2021 with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion





















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814